DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed on 11/12/2020. Originally filed claims 1-18 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter – Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims to overcome the prior art of the 35 USC 103 rejection by including:
1. (Currently Amended) An object replacement system, the system comprising: 
a central computing system including a data storage facility and operatively coupled to a plurality of remote systems, the central computing system configured to: 
receive data associated with a plurality of quantities of like physical objects from the plurality of remote systems; 
determine a first quantity of the like physical objects stored in a first one of the remote systems fails to correspond to a second quantity of the like physical objects stored at least another one of the remote systems; 
adjust the first quantity of the like physical objects stored in the first one of the remote systems based on the second quantity of the like physical objects stored in the at least another one of the remote systems; 
generate an expected quantity of the like physical objects at a facility associated with the first one of the remote systems, in response to the execution of the reconciliation of the plurality of quantities of the like physical objects;
trigger an alert in response to determining the expected quantity is less than a threshold amount;
a plurality of autonomous robot devices disposed in the facility, in selective communication with the central computing system, at least one of the plurality of autonomous robot devices disposed in the facility associated with the first one of the remote systems, including a controller, a drive motor, and an image capturing device, 
the at least one of the autonomous robot devices configured to (i) receive the alert indicating the expected quantity of the like physical objects is less than a threshold amount, (ii) determine a designated location of the like physical objects within the facility, (iii) autonomously navigate to the designated location of the like physical objects, (iv) detect, via the image capturing device, a vacant space at the designated location at which the like physical objects are supposed to be disposed, (v) capture an image of the vacant space, and (vi) transmit the image to the central computing system, 
wherein the central computing system receives the image, extracts physical attributes of the vacant space, queries a database to retrieve attributes associated with the like physical objects and determines a set of like replacement physical objects based on the physical attributes of the vacant space and the attributes associated with the physical object.

The reason for allowance of claims 1-18 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (9/3/2019), Applicant argues that the nearest art Farlow (2011/0288684), Hickman (9,205,886), Liu (“Resource Management with RFID Technology in Automatic Warehouse”), nor Roesbery (2015/0324725), do not teach the amended limitations, the examiner agrees. Neither Farlow, Hickman, Lui, nor Roesbery teach a system or method for the robotic replacement of a primary object with a secondary object in stock based on replace ability score based on physical attributes of the vacant space. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.W./Examiner, Art Unit 3687                                       

/PETER LUDWIG/Primary Examiner, Art Unit 3687